Title: General Orders, 2 January 1778
From: Washington, George
To: 



Head-Quarters Valley-Forge Jany 2nd 1778.
Southampton—Bristol. Burlington—


The Commander in Chief, to prevent unnecessary Applications for Furloughs informs the Officers that none will be granted by him unless the Officers who apply for the same produce Certificates from the Major Generals of the Divisions to which they belong, that the state of their Regiments will admit of their absence from Camp.
And it is expected that the Major-Generals previous to their giving such Certificates will duly inform themselves of the State of the Regiment and whether the Furloughs requested may be granted without Injury to the service. And in determining this they will consider how very expedient it is that Officers remain in Camp (where strong necessity does not demand their Absence) to improve themselves and their Corps in such a regular System of discipline as may be prescribed and which the quiet and leisure of a fixed Camp will afford them Opportunities to practice.
All the Cartridges in the mens hands are to be collected forthwith & delivered to the Regimental Quartr Masters except those which are regularly placed in their Cartridge boxes, which are to be completely filled.
The Regimental Quartr Masters are to deliver all these spare Cartridges to the Persons appointed by the Major Generals of the respective divisions to receive them, and the Major Generals are desired without delay to appoint proper Persons for that purpose, who are to apply to the Commissary of military stores for paper & cause all the good Cartridges to be carefully packed in Bundles and the damaged ones to be returnd to the Commissary—The Brigadiers and Officers commanding independent Brigades are to make the like Appointments for their Brigades.
Every monday morning the surgeons of Regiments are to make

returns to the surgeon General or in his absence to one of the senior-surgeons present in Camp of all the sick in Camp or otherwise under the immediate Care of the Regimental Surgeons, specifying the men’s names, companies Regiments and Diseases.
Adjutant Marvin is appointed Brigade Major pro-tempore to General Varnum’s Brigade and is to be respected as such.
Coll Swift is appointed President of the General Court-Martial to sit tomorrow morning at the Bake-House in the room of Coll Cook who is absent.
